Title: From James Madison to James Madison, Sr., 1–2 August 1781
From: Madison, James
To: Madison, James


Philada. Augst. 1st. 1781
I recd. your letter by Mr. Randolph and this morning have a verbal information from you by B. Bradburn. I shall send by him a Barrel of Sugar and a bag of Coffee, which I wish to be retained for your own use as far as necessary, & the residue divided between my brothers Fr. & A. This purchase has not been effected without inconvenience & increases the urgency of some supply of cash as early as your resources will admit. I also send a number of little books to be added to the library of Miss Fanny.
The letter I intended to have written by Capt. M. Walker, was by accident prevented from getting into his hands in Time. The newspapers inclosed in it with a large addition are sent by this conveyance. As they are continued down to the present day it would be tautology to enter into the current intelligence. We have heard little of late from Europe, except that the Mediation proffered by Russia for the dispute between England & Holland has been referred by the former to the general pacification in which the mediation of the Emperor will be joined with that of Russia. As this step is not very respectful to Russia it can only proceed from a distrust of her friendship and the hopes entertained by Britain as to the issue of the Campaign, which as you will see in an intercepted letter from Germaine to Clinton were extravagantly sanguine. We have no late intelligence from the W. Indies. Genl. Washington is going on with his preparations & operations agst. N. York. What the result will be can be decided by time alone. We hope they will at least withdraw some of the Invaders from Virginia. The French fleet is still at Rhode Island. The British it is reported has lately left the Hook.

Augst. 2d. Information has been recd. from N. York thro’ a channel that is thought a good one, that orders are gone to Virginia for a large part of the troops under Cornwallis immediately to sail for that place. Should this be well founded the execution of the orders will announce it to you. Among other advantages attending an Evacuation of Virga. it will not be the least that the communication with this place by the Bay will supply the State with many necessary Articles wch. are now transported by land at so much expence & will enable you to pay for them easier by raising the price of your commodities. It gives me pain to hear that so many of the people have incautiously sold or rather given away their Tobo. to Speculators when it was in no danger from the Enemy. The destruction of that Article which alarmed them, was an obvious cause of its future rise, and a reason for their retaining it till the alarm should be over. Goods of all kinds, particularly dry goods are rising here already. Salt in particular has risen within a few days from 2 Dollrs. to a guinea per bushel.
I send you by this opportunity five English Grammars for Mr. W. Maury agreeably to his request. This is the first that has offered although I have had them on hand for some months. The price of the whole is a guinea. The price of Dr. Cullen’s medical book published here is also one guinea. If you would chuse a copy on that condition I can send you one by a future opportunity. With my most affectionate regards to the family. I am Yr. dutiful Son
J. Madison Jnr.

Augst. 2d. In my letter of this day I have made a mistake in the number of Grammars & the price of them. I find the real no. to be 6 instead of 5. The price of the whole is consequently 42s. Penn: Currency equal to about 33s. 6 Virga. Currency. J. M.
 